Citation Nr: 0832502	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of both 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

A hearing was held before the undersigned Veterans' Law Judge 
in February 2006.  A transcript of that hearing is of record.

In April 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the appellant a VA examination and to attempt to 
locate the veteran's service treatment records.  In May 2008, 
the appellant underwent a VA examination.  The RO also 
conducted the necessary additional development.  The action 
specified in the April 2006 Remand completed, the matter has 
been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's arthritis of the hands did not have onset 
during the veteran's active service or within one year of 
service and was not caused or aggravated by the veteran's 
active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of both hands have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Initially, the Board notes that although the RO has made 
numerous attempts to obtain the veteran's service treatment 
records, it has been unable to locate them.  Thus, the Board 
must conclude that the veteran's service treatment records 
have been lost.  

Therefore, in reviewing the veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

The veteran has asserted in his March 2001 claim and at his 
February 2006 hearing before the Board that he fractured both 
his hands in a fight in 1962.  See Hearing Transcript at 9.  
According to the veteran's testimony, he was hospitalized for 
three months in Okinawa with this injury.  Id.  

The only periods of hospitalization noted in the veteran's 
service personnel records occurred in 1961, not 1962.  In 
February 1961, the veteran was treated at Ryukyus Army 
Hospital and in December 1961, he was treated at a U.S. Air 
Force Hospital in Alaska.  

The veteran's service personnel records do indicate that he 
struck a Marine during an argument in November 1963, but 
there is no record that the veteran suffered any injuries in 
the altercation.  Additionally, in March 1962, the veteran 
was placed in confinement following a summary court marshal.  
There is no explanation of why he was punished, but the Board 
notes that the veteran claimed at his February 2006 hearing 
that no disciplinary action was taken in relation to the 
incident that injured his hands.  Id.  

The absence of any reference in his service personnel records 
to an altercation that caused such severe injuries (that the 
veteran needed to be hospitalized for three months) provides 
evidence against the veteran's claim.  

The earliest medical evidence of record is VA treatment 
records from 2000 to 2005.  The veteran first sought 
treatment from VA in September 2000, at which time he 
complained of pain and cramping in his hands due to the 
fractures he allegedly suffered in service.  X-rays showed 
mild degenerative changes in both hands.  

At a September 2003 Rheumatology Consult, the veteran 
continued to complain of chronic pain and stiffness in both 
hands.  The veteran had normal range of motion of all joints 
in his hands, but his hands were tender to palpation.  Both 
hands showed mild degenerative changes and he had flexor 
tenosynovitis of the left fourth finger.  The physician 
treating him opined that the pain in the veteran's right 
wrist was probably caused by abnormal bone growth resulting 
from his injury in service.  

Treatment records from follow-up examinations in October 2003 
and April 2004 continued to note pain and tenderness in the 
veteran's hands.  He was diagnosed with probable 
osteoarthritis, but rheumatoid arthritis was not ruled out.  

The veteran underwent a VA examination in May 2008.  He 
reported experiencing pain, locking, numbness, and tingling 
in all fingers on both hands.  On examination, the veteran 
had full range of motion without pain, even on repetitive 
use.  The examiner did not observe any impairment to strength 
or dexterity.  However, the veteran did have a deformity of 
the right fifth metacarpal.  X-rays showed mild arthritic 
changes in both hand.  The examiner diagnosed the veteran 
with degenerative joint disease of both hands and concluded 
that it was "less likely as not (less than 50/50 
probability) caused by or a result of fracture [to] both 
hands."  Such a medical opinion clearly provides evidence 
against this claim.       

As rationale, the examiner stated that there was no evidence 
of old fractures seen in any of the X-ray images of the 
veteran's hands that were taken between 2000 and 2006.  The 
examiner also noted that the veteran had been employed as an 
electrician for twenty years, a job that involved repetitive 
hand movements.  He opined that it was more likely that the 
veteran's post-employment caused his degenerative joint 
disease than any trauma allegedly sustained in service.  He 
pointed out that the veteran suffered from degenerative 
changes to the first and fifth metacarpal joints bilaterally 
and that these joints are commonly affected in workers doing 
repetitive motion over many years.  The examiner stated that 
an injury to one part of the hand would not cause diffuse 
degenerative changes.  He concluded that "in this patient, 
there is no evidence of trauma to the bones of the hands or 
wrists."

The Board's finds that this rationale is highly probative.

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993). 

Here, the physician who examined the veteran in 2003 
concluded that the veteran's arthritis of his right wrist was 
caused by the malunion of a fracture that was caused during 
service, but failed to offer any explanation for this 
opinion.  It appears that it was based on the veteran's 
report that he fractured bones in both hands in service.  
However, the veteran's service personnel records provide 
evidence against the veteran's account and "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 461 (Vet. 
App.1993).  See also Swann v. Brown, 5 Vet. App. 229 (1993) 
(Board not bound to accept opinions of two doctors who made 
diagnoses of post-traumatic stress disorder almost 20 years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant. 
"Their diagnoses can be no better than the facts alleged by 
appellant.").  

In contrast, the examiner who administered the May 2008 VA 
examination provided a detailed rationale for his conclusion 
that the veteran's degenerative joint disease not caused by 
previous fractures in service.  In rendering his opinion, the 
examiner relied on objective medical evidence such as X-ray 
images.  Accordingly, the Board finds the VA examiner's 
opinion more probative than the earlier 2003 opinion since 
the examiner has fully explained the reasons for his 
conclusions and has relied on objective medical evidence, 
rather than the veteran's statements.  

The Board acknowledges that the veteran has consistently 
argued that his current arthritis of the hands has been 
caused by fractures he sustained during his active service.  
However, a layperson such as the veteran is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms such as pain, he is not competent to offer an 
opinion as to the etiology of his current arthritis, 
including whether this problem is related to service many 
years ago.  Unlike varicose veins or a dislocated shoulder, 
such a complex question as the etiology of arthritis based on 
service in the 1960's requires medical expertise.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The veteran 
has not demonstrated any such expertise.  Hence, his 
contentions are not competent evidence regarding the cause of 
his disability.  

Based on the above evidence, the Board finds that the 
veteran's arthritis of both hands did not have onset during 
the veteran's service or within one year of service and was 
not caused or aggravated by the veteran's service.  Therefore 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in July 2001 that informed him of what evidence was 
required to substantiate a service connection claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

In April 2006 the RO sent the appellant a letter explaining 
how VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

However, this April 2006 notice was not provided to the 
appellant prior to the initial rating decision on the claim 
by the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the April 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case in 
June 2008 after the notice was provided in April 2006.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
treatment records and afforded him a VA examination in May 
2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


